Name: Commission Regulation (EEC) No 3793/87 of 17 December 1987 on the supply of refined sunflower oil to the Republic of Bolivia as food aid
 Type: Regulation
 Subject Matter: America;  processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 356/34 Official Journal of the European Communities 18 . 12. 87 COMMISSION REGULATION (EEC) No 3793/87 of 17 December 1987 on the supply of refined sunflower oil to the Republic of Bolivia as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community. Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (2) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 30 June 1987 on the supply of food aid to Bolivia , the Commission allocated to the latter country 650 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined sunflower oil to Bolivia in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986 , p . 1 and corrigendum O ] No L 42, 12. 2 . 1987, p . 54 . (2) OJ No L 136, 26 . 5 . 1987 , p . 1 . ( 3) OJ No L 204, 25 . 7 . 1987, p. 1 . 18 . 12 . 87 Official Journal of the European Communities No L 356/35 ANNEX 1 . Operation No ( r) : 1056/ 87 2 . Programme : 1 987 3 . Recipient : Republic of Bolivia 4. Representative of the recipient (2) : Ingeniero Enrique Vargas , Superintendente de AADAA, Calle General Arteaga n ° 130 . Casilla Postal 1437, Arica (Chile), (telex 221043 , tel . 5 27 80) 5 . Place or country of destination : Bolivia 6 . Product to be mobilized : refined sunflower oil 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 2) 8 . Total quantity : 650 tonnes net 9 . Number of lots : one (in three parts : A  250 tonnes ; B  200 tonnes ; C  200 tonnes) 10 . Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B):  metal cans of five litres or five kilograms  the cans must earn, the following wording : 'ACCION N? 1056/ 87 / ACEITE DE GIRASOL / DONACIÃ N DE LA COMUNIDAD ECONÃ  ­ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA' 11 . Method of mobilization : Community market 12 . Stage of supply : free at destination  via Arica A : La Paz : 250 tonnes. Sr . Angel Castro Ganabria , Cargo Jefe Almacenes , OFINAAL, La Paz  ProlongaciÃ ³n Cordero n ° 223 (San Jorge) ( tel . 36 40 51 ) B : PotosÃ ­ : 200 tonnes, Sr . Juan Vilacahua, Cargo Jefe Regional , OFINAAL, PotosÃ ­ , Calle San Alberto n ° 100 (tel . 2 32 40 and 2 73 55) C : Oruro : 200 tonnes . Sr . Alberto Arrazola , Cargo Jefe Regional , OFINAAL, Oruro, Barrio servicio nacional de caminos n Ã ¼ 76 ( tel . 4 01 91 ) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Ark a 16 . Address of the warehouse and , if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 February to 15 March 1988 18 . Deadline for the supply : 15 May 1988 19 . Procedure for determining the costs of supply (^ : tendering 20 . Date of expiry of the period allowed for submission of tenders : 5 January 1988 , not later than 12 noon (Belgian time). Tenders shall be valid until 12 midnight on 6 January 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 January 1988 , not later than 12 noon . Tenders shall be considered valid until 12 midnight on 20 January 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 March 1988 (c) deadline for the supply : 31 May 1988 22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (5) : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73 , 200, rue de la Loi , B - 1 049 Bruxelles , Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 356/36 Official Journal of the European Communities 18 . 12. 87 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer : M. Boselli , Delegacion CEE, Quinta Bienvenida, Calle ColibrÃ ¬ , Valle Arriba, Apartado 67076, Las Americas , Caracas (telex 27298 COMEU VC). (3) The successful tenderer shall supply to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned have not been exceeded . (4) Point (g) of Article 7 (3 ) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex , tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged , preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05